DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is in response to the IDS of 1/18/22 and the amendment of 3/1/22, which are entered. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/18/22 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
Applicant’s amendment of 3/1/22 added structure capable of performing the “guiding” function. Therefore, the interpretation of the term “guiding section” under 112f in claim 5 in the non-final rejection of 12/9/21 is withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki, et al. (WO 2015/141023 A1 English machine translation) (hereinafter “Suzuki”) in view of Ikawa et al. (US 10,126,012 B2) (hereinafter “Ikawa”). Both references are in the applicant’s field of endeavor, an air purifier, since each has a fan and an air filter. These two references, when considered together, teach all of the elements recited in claim 1 of this application.
Regarding claim 1, the Suzuki discloses an air purifier (100, para. [0013], and annotated Fig. 4 below, the capitalized annotations denoting claim limitations) comprising: a housing (70); an outlet (30) in a top face of the housing (Fig. 4), air being blown out via the outlet (see airflow arrows in Fig. 5); a wall section in the housing, the wall section forming an air passage spatially continuous with the outlet (see annotated Fig. 4); and a louver (10) configured to change a direction of the air when rotated (see airflow arrows in Fig. 3 compared to Fig. 5). Suzuki does not explicitly disclose wherein: the wall section includes a first wall section on a front of the housing, the first wall section being curved toward the front of the housing in such a manner as to have a tangent that, closer to the outlet, approaches a horizontal direction, and the louver includes a curved face section extending, curved toward the front of the housing, from the air passage toward the outlet at a distance from the first wall section.

    PNG
    media_image1.png
    871
    600
    media_image1.png
    Greyscale


Ikawa teaches the wall section includes a first wall section on a front of the housing (see annotated Fig. 4 below, the capitalized annotations denoting claim limitations), the first wall section being curved toward the front of the housing (left side in Fig. 4) in such a manner as to have a tangent that, closer to the outlet, approaches a horizontal direction (configuration of Fig. 4), and the louver (24) includes a curved face section extending, curved toward the front of the housing (annotated Fig. 4), from the air passage (P1) toward the outlet (22a) at a distance from the first wall section (annotated Fig. 4, below). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Suzuki by modifying the louver and wall sections as taught by Ikawa in order to more smoothly direct the airflow into a room with curved surfaces, which reduces noise and head losses from the air flow going around the sharper corners disclosed by Suzuki. 

    PNG
    media_image2.png
    917
    596
    media_image2.png
    Greyscale


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ikawa as applied to claim 1 above, and further in view of Wada et al. (US 5,388,426) (hereinafter “Wada”). Wada is reasonably pertinent to a problem faced by the inventor by teaching details of ventilator louver and housing configuration. These three references, when considered together, teach all of the elements recited in claim 2 of this application. Suzuki as modified by Ikawa as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 2 of this application further discloses the louver has a leading end thereof positioned forwards of the housing when the louver is rotated. Suzuki as modified by Ikawa does not explicitly contain this additional limitation.
Wada teaches the louver (11) has a leading end thereof (see annotated Fig. 1 below, the capitalized annotations denoting claim limitations) positioned forwards of the housing (4) when the louver is rotated (configuration of Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Suzuki such that a leading edge of the louver is positioned forwards of the housing as taught by Wada in order to ensure that air exiting the purifier reaches occupants out in the middle of a room and not merely directed upward to the ceiling. 

    PNG
    media_image3.png
    966
    505
    media_image3.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ikawa as applied to claim 1 above, and further in view of Saiki, et al. (WO 2016/024351 A1) (hereinafter “Saiki”). Saiki is also in the applicant’s field of endeavor, an air purifier (Abstract). These three references, when considered together, teach all of the elements recited in claim 4 of this application. Suzuki as modified by Ikawa as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 4 of this application further discloses the louver includes a pair of sidewalls projecting out of the curved face section toward the first wall section. Suzuki as modified by Ikawa does not explicitly contain this additional limitation. 
Saiki teaches the louver (67B, see annotated Fig. 11 below, the capitalized annotations denoting claim limitations) includes a pair of sidewalls (68) projecting out of the curved face section (Fig. 11) toward the first wall section (seen in cut-away view of Fig. 13). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Suzuki by adding the sidewalls as taught by Saiki in order to better direct the purified air flow into the middle of a room toward its occupants instead of leaking around the side of the louver, where the airflow may not be as effective. 

    PNG
    media_image4.png
    597
    706
    media_image4.png
    Greyscale

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Ikawa as applied to claim 1 above, and further in view of Graubner, et al. (DE 102012020539 A1 English machine translation) (hereinafter “Graubner”). Graubner is reasonably pertinent to a problem faced by the inventor by teaching details of conveniently locating an operation unit for a ventilation system. These three references, when considered together, teach all of the elements recited in claim 6 of this application. Suzuki as modified by Ikawa as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 6 of this application further discloses the louver includes an operation unit through which the air purifier is operated. Suzuki as modified by Ikawa does not explicitly disclose this additional limitation.
Graubner teaches the louver (30, 40) includes an operation unit (50, 170, Figure) through which the air purifier is operated (paragraphs [0018] – [0019]). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Suzuki by adding the operation unit on the louver as taught by Graubner in order to make efficient use of space on the apparatus since the operation unit does not take up any space on a housing like Suzuki does.

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The present invention pertains to an air purifier that specifically requires a housing, an outlet on a top face of the housing, a louver, a wall section including a first wall section being curved toward the front of the housing, a louver with a curved face section, and a guiding section in an air passage.  It is the examiner’s opinion that the art of record considered as a whole, alone, or in combination, neither anticipated nor renders obvious the above air purifier used in combination with the guiding section is a hollow duct member disposed between the curved face section and the first wall section facing the curved face section, and the guiding section includes a sliding surface on a trajectory of rotation of the curved face section, the sliding surface supporting the curved face section in such a manner that the curved face section can slide with rotation of the louver.

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The new claim limitations in claim 1 are taught by the Ikawa reference, as more fully set forth in paragraph 9 and the annotated figure, above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kim et al. (US 2020/0326080 A1) teaches an air purifier with guiding sections 131 and 132 relevant to claim 5, but does not teach all the limitations of claim 5.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP DECKER whose telephone number is (571)270-3088. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP DECKER/Examiner, Art Unit 3762

/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762